internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-115084-00 date date acquiring acquiring sub acquiring sub target target state x business a business b business c date date this is in response to your letter dated date in which you requested rulings on the federal_income_tax consequences of certain completed and proposed transactions under sec_368 pursuant to sec_3 of revproc_2000_3 i r b big_number the internal_revenue_service will not rule as to whether a proposed transaction qualifies under sec_368 however the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_368 the information submitted for our review is summarized as follows acquiring a state x corporation is the publicly traded parent of a consolidated_group of corporations acquiring is engaged in business a which is in the same industry as business b and business c acquiring files its consolidated_returns on a plr-115084-00 calendar_year basis prior to date the managements of acquiring and target a state x corporation engaged in business b decided to combine their businesses because the combination would create a one stop shop for businesses seeking to convert e- shoppers to e-buyers and would improve overall online experience the managements further believed that a combination of the two companies would provide customers immediate answers on the web through a combination of automated self-service and live agent interaction on date the first steps of the combination of acquiring and target were accomplished as follows i ii acquiring formed a wholly-owned subsidiary acquiring sub acquiring sub merged with and into target in a reverse subsidiary merger acquisition merger with target surviving as acquiring’s wholly-owned subsidiary iii target shareholders received solely acquiring voting common_stock in exchange for their target stock acquiring has represented that a direct merger of target into acquiring was intended but was not feasible at the time of target 1's acquisition because certain of target 1's contracts could not be timely assigned acquiring has represented that the contracts have been assigned and consequently acquiring proposes to merge target with and into acquiring upstream_merger in addition prior to date the managements of acquiring and target a state x corporation involved in business c decided to combine those two companies because a combined corporation would enable a higher quality experience for consumers seeking information and a more robust service for companies looking to target acquire and retain customers on date the first steps of the combination were accomplished as follows i ii acquiring formed a wholly-owned subsidiary acquiring sub acquiring sub merged with and into target in a reverse subsidiary merger acquisition merger with target surviving as acquiring’s wholly-owned subsidiary iii target shareholders received solely acquiring voting common_stock in exchange for their target stock plr-115084-00 acquiring has represented that a direct merger of target into acquiring was intended but could not be accomplished because it was not possible for target to obtain assignment consents on certain key contracts with its customers without risking interruption to its operations acquiring has represented that these restrictions have been lifted and now proposes to merge target with and into acquiring upstream_merger with respect to proposed upstream_merger acquiring has made the following additional representations acquisition merger viewed independently of proposed upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 proposed upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of acquisition merger would qualify under sec_332 if acquisition merger had not occurred and target had merged directly into acquiring such merger would have qualified as a reorganization under sec_368 acquiring sub was formed solely to facilitate the acquisition of target and engaged in no business activities other than necessary for the acquisition with respect to proposed upstream_merger acquiring has made the following representations acquisition merger viewed independently of proposed upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 proposed upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of acquisition merger would qualify under sec_332 if acquisition merger had not occurred and target had merged directly into acquiring such merger would have qualified as a reorganization under sec_368 acquiring sub was formed solely to facilitate the acquisition of target and engaged in no business activities other than necessary for the acquisition based solely on the information submitted and the representations made we rule as follows plr-115084-00 provided that i acquisition merger and upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii acquisition merger and upstream_merger qualify as statutory mergers under applicable state law acquiring will be treated as if it directly acquired the target assets in exchange for acquiring stock and the assumption of target liabilities through a statutory merger as that term is defined in sec_368 see revrul_67_274 1967_2_cb_141 and revrul_72_405 1972_2_cb_217 provided that i acquisition merger and upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii acquisition merger and upstream_merger qualify as statutory mergers under applicable state law acquiring will be treated as if it directly acquired the target assets in exchange for acquiring stock and the assumption of target liabilities through a statutory merger as that term is defined in sec_368 see revrul_67_274 1967_2_cb_141 and revrul_72_405 1972_2_cb_217 we express no opinion regarding whether the acquisition mergers and the upstream mergers are steps in an integrated_plan or whether the acquisition mergers and upstream mergers qualify as reorganizations under sec_368 additionally we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours associate chief_counsel corporate ___________ by__ acting senior technician reviewer cc corp
